EXHIBIT 10.1
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made on August __, 2011 (the
“Effective Date”), between Pernix Therapeutics Holdings, Inc. (“Pernix”),
located at 10003 Woodloch Forest Drive, The Woodlands, Texas 77380, and Jan Loeb
(“Consultant”), having a place of business at c/o Leap Tide Capital Management,
LLC, 10451 Mill Run Circle, Suite 400, Owings Mills, MD 21117.
 
Pernix has retained Consultant, on a non-exclusive basis, to perform certain
Services (as defined below) in accordance with the terms herein.   The parties
hereby agree as follows:
 
5.
Confidentiality: Consultant shall not disclose, during the term of this
Agreement and for five (5) consecutive years thereafter, the Confidential
Information (defined below) of Pernix to a third party, except to the extent
required to perform the Services hereunder and provided Consultant has entered
into a confidentiality agreement with such third party with substantially the
same terms as set forth in this Section 5.  “Confidential Information” shall
mean any non-public technical, business, product and financial information,
including, without limitation, financial data, marketing strategies, patent
disclosures, patent applications, structures, models, techniques, processes,
compositions, compounds, formulas, inventions, schematics, and apparatus of
Pernix.  If Consultant is required by law or court to disclose the Confidential
Information of Pernix, Consultant shall first provide immediate written notice
to Pernix to enable Pernix at Pernix’s sole cost to obtain a protective order.
Consultant shall not use the Confidential Information except as needed to
perform the Services.  This Section 5 shall survive the termination of this
Agreement. 1. Services: Consultant will timely perform the “Services” and only
the “Services” described in the statement of work (“SOW”), substantially in the
form attached hereto.                   2. Compliance with Laws: Consultant
shall perform the Services in accordance with applicable federal,state and local
laws and regulations.                   3. Relationship of Parties: The
relationship of Consultant to Pernix is that of an independent contractor and
not an employee, agent or partner of Pernix.  Nothing herein shall be construed
ascreating any other relationship.                         6. Compensation and
Payment Terms:  Pernix shall pay Consultant the fees specified in the
SOW.  Pernix will promptly reimburse Consultant for reasonable and customary
expenses actually incurred by Consultant in connection with Consultant’s
performance of the Services, in accordancewith the SOW; provided, however, that
Consultant shall obtain the prior written approval of Pernix for any expenditure
or group of related expenditures exceeding $2,000.  Upon completion of the 
Services herein, Consultant shall invoice Pernix’s Accounts Payable Department
and Pernix shall pay such invoice within forty-five (45) days after Pernix’s
receipt thereof. 4. Consultant’s Agents:  Consultant shall select and have full
and complete control over, and responsibility for, all actions of Consultant’s
employees or other agents.  None of Consultant’sagents shall be, or shall be
deemed to be, the agents of Pernix for any purpose whatsoever by virtue of this
Agreement or otherwise. Consultant accepts liability for the payment of all
taxes and/or contributions for unemployment insurance, pensions, annuities or
social security payments that are measured by the wages, salaries or other
remuneration paid to Consultant or Consultant’s agents, and Consultant shall
reimburse and indemnify Pernix for any such taxes or contributions or penalties
that Pernix may be compelled to pay.  This Section 4 shall survive the
termination of this Agreement.                                  

 
 
1

--------------------------------------------------------------------------------

 
 

7. Acceleration of Vesting.  All options to purchase shares of Pernix’s common
stock held by Consultant as of the Effective Date and not yet exercisable shall
become exercisable over a twelve month period, with one-fourth of such
outstanding options becoming exercisable on the 1st day of each fiscal quarter
beginning October 1, 2011, and the option exercise price shall be payable at
Consultant’s option through a “cashless” exercise arrangement. Notwithstanding
the foregoing, any cashless exercise shall be made in accordance with Pernix’s
then-current procedures and  policies for cashless exercise.  All shares of
restricted stock of Pernix held by Consultant as of theEffective Date shall vest
over a twelve month period, with one-fourth of the number of such shares free of
any restriction and fully vested on the 1st day of each fiscal quarter beginning
October 1, 2011. All other benefits or interests of Consultant in any of
Pernix’s long term incentive plans or arrangements which are subject to vesting
shall be vested in accordance with the schedule described above.    
If to Pernix:
              Pernix Therapeutics Holdings, Inc.      
10003 Woodloch Forest Drive
     
The Woodlands, Texas 77380Attn: Tracy Clifford
     
Tel: 843-720-1501
     
Fax:  843-723-0479
              If to Consultant:              
Jan Loeb
     
c/o Leap Tide Capital Management, LLC
       
10451 Mill Run Circle, Suite 400
8. Materials and Work Product: All materials, documents and information of any
kind supplied to  for Consultant by Pernix in connection with this Agreement
shall remain the sole and exclusive property of Pernix, and upon termination of
this Agreement, Consultant shall promptly return all such materials to
Pernix.  Pernix shall be the exclusive owner of any and all reports, documents
andmaterials created or produced by Consultant in performing the Services
hereunder (the “Work Product”).  All Work Product that is copyrightable subject
matter shall be considered “work made hire” within the meaning of the United
States copyright laws and Pernix shall be sole owner thereof.    
Owings Mills, MD 21117
     
Ph: 410-654-3315
     
Fax: 410-654-3316
     
Email: jloeb@leaptidecapital.com
            11. Attorneys Fees.  Pernix shall pay Consultant’s attorneys’ fees
in connection with the negotiation of this Agreement, such attorneys’ fees not
to exceed $3,000.                 9. Term and Termination: This Agreement shall
commence on the Effective Date and shall continue for a period of four (4)
years, unless terminated earlier as set forth below. Either party may terminate
this Agreement upon 10 days’ prior written notice to the other party in the
event the  other party breaches this Agreement and fails to cure such breach
within such ten-day period.   12. Governing Law: The laws of the State of
Louisiana, without giving effect to its conflict and choice of law principles,
shall govern all matters arising out of or relating to this Agreement.          
        13. Assignment:  Consultant shall not assign this Agreement or the
Services to be performed hereunder to any other entity or person without the
prior written consent of Pernix.         10. Notice:  Any notice sent pursuant
to this Agreement shall be in writing and shall be deemed effective upon receipt
if sent (i) by courier, (ii) by prepaid registered or certified mail, (iii) by
expedited delivery service, or  (iv) by facsimile transmission, receipt
confirmed, addressed to the  parties at their respective addresses below, or
such other address as either party may designate bywritten notice in accordance
with this Section 10:           14. Complete Agreement; Conflicting Terms: This
Agreement constitutes the entire agreement  in the parties hereto with respect
to the subject matter hereof, and there are no other agreements orbetween 
understandings, written or oral, between the parties relating to the subject
matter of thisAgreement.  Any modification to or waiver of this Agreement shall
not be effective unless executed writing by both parties.  If there is a
conflict in the terms of this Agreement and the SOW issued pursuant to this
Agreement, the terms of this Agreement shall control.  Pernix’s failure to
object to conflicting terms in the SOW shall not be deemed to constitute
Pernix’s acceptance of such conflicting terms.                                  
               

 
 
2

--------------------------------------------------------------------------------

 
 



The parties have executed this Consulting Agreement as of the Effective Date.
 

Pernix Therapeutics Holdings, Inc.         By: /s/ Cooper C. Collins      Name:
Cooper C. Collins   Title: President and CEO                 Jan Loeb        
By: /s/ Jan Loeb  

 
 
3

--------------------------------------------------------------------------------

 


Exhibit “A”
to
Consulting Agreement
between Pernix Therapeutics, LLC and Jan Loeb


Consultant will timely and satisfactorily provide Pernix with the following
services (the “Services”), for the fees set forth below:


1.  
Services.



Provide consulting advice up to five hours per calendar month to Pernix,  upon
request of Pernix’s Chairman of the Board or Chief Executive Officer, relating
to accounting or audit services, capital markets, compensation issues or
corporate or business related matters.  Consultant shall, upon reasonable
request of Pernix, prepare such memos, summaries or updates relating to the
Services.  Consultant shall also make himself reasonably available to attend
meetings of the board or directors or management, provided Consultant receives
reasonable advance notice of such meetings.


2.  
Compensation.



Pernix shall pay Consultant on a monthly basis, fixed payments in an amount
totaling an annual amount of $54,000 for the Services that Consultant timely and
satisfactorily renders to or on behalf of Pernix.


3.  
Right of First Refusal.



(a)  
Grant.  During the term of this Agreement, Consultant hereby unconditionally and
irrevocably grants to Pernix a right of first refusal to purchase from
Consultant all or any portion of any Capital Stock that Consultant may propose
to sell or offer to sell at a price equal to the average of the price per share
as of the close of business on the two (2) business days immediately preceding
such sale and on the same terms and conditions as those offered by Consultant,
provided, however that Pernix shall not have a right of first refusal: (i) with
respect to any charitable donations by Consultant of any Capital Stock; or (ii)
with respect to any gifts of Capital Stock to family members.



(b)  
Notice.  Consultant must deliver written notice to Pernix not later than two (2)
days prior to the consummation of such proposed transfer.  Such notice shall
contain the material terms and conditions (including price and form of
consideration) of the proposed transfer and the identity of the prospective
transferee.  Pernix shall notify Consultant of its intention to purchase the
Capital Stock within two (2) days from the receipt of Consultant’s notice and
the closing of such transfer must occur within three (3) business days
thereafter.



(c)  
Transfer Void.  Any proposed transfer not made in compliance with the
requirements of this Agreement shall be null and void ab initio, shall not be
recorded on the books of Pernix or its transfer agent and shall not be
recognized by Pernix.

 
 
4

--------------------------------------------------------------------------------

 
 
This Exhibit “A” is executed by the authorized agents of the parties below, as
of the last date below, and is subject to the terms, covenants and conditions
of, and is incorporated into, that certain Consulting Agreement entered into
between the parties, dated August __, 2011.
 

Pernix Therapeutics Holdings, Inc.     Jan Loeb              
By:
   
By:
               
Date:
   
Date:
   

 
 
5